DETAILED ACTION
Claim 12 is presented for examination.
Applicant’s after-final submission filed February 10, 2021 has been received and entered into the present application. Upon further reconsideration of the claimed subject matter, PROSECUTION IS HEREBY REOPENED.
Claim 12 remains pending and is amended. Claims 1-5, 8-11 and 13-17 are cancelled.
Applicant’s arguments, filed February 10, 2021, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112(a) (Pre-AIA  First Paragraph), Written Description, New Matter
(New Grounds of Rejection)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

1.	Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This is a new matter rejection.
There is insufficient written support for Applicant’s limitations directed to the incorporation of (i) “about 0.2% w/w methyl paraben” in the topical dapsone composition, or (ii) “about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurine copolymer” (claim 12).
In Table 1, para.[0104] of the as-filed specification, Applicant discloses a topical dapsone formulation containing 7.5% dapsone, 30% diethylene glycol monoethyl ether (“DGME”), 4% acrylamide/sodium acryloyldimethyl taurate copolymer, 0.2% methyl paraben, pH adjusting solution to 5.5-7.0, and water.
Applicant’s as-filed specification also contains explicit references to a polymeric viscosity builder that is acrylamide/sodium acryloyldimethyl taurate copolymer (p.10, Embodiment 15; p.12, Embodiment 44; Table 1, p.14; Table 2, p.15; Table 3, p.16, etc.).
The originally filed disclosure and claims fail to provide adequate written support for Applicant’s newly added limitation directed to the further incorporation of “about 0.2% w/w methyl paraben” into the topical dapsone composition (claim 12). At best, Applicant’s as-filed specification discloses the incorporation of 0.2% methyl paraben into a topical dapsone formulation containing 7.5% dapsone, 30% DGME, 4% acrylamide/sodium acryloyldimethyl taurate copolymer, pH adjusting solution to 5.5-7.0, and water, but this disclosure fails to support broadening this quantity to “about 0.2% w/w methyl paraben” as recited in claim 12. Applicant should note that the term “about” permits variation both above and below the recited value, but the originally filed disclosure fails to disclose the quantity of 0.2% w/w methyl paraben with any variation either above or below the recited quantity. This concept, then, newly introduced into claim 12 constitutes an impermissible broadening of the subject matter originally disclosed that does not find sufficient written support in the as-filed specification or claims.
The originally filed disclosure and claims also fail to provide adequate written support for Applicant’s limitation directed to the incorporation of “about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurine copolymer”1 (claim 12). At best, Applicant’s as-
MPEP §2163 states that “[t]he subject matter of the claim need not be described literally (i.e., using the same terms of in haec verba) in order for the disclosure to satisfy the description requirement.” However, considering the teachings provided in the specification and claims as originally filed, Applicant has failed to provide the necessary teachings by describing the claimed invention in such a way as to reasonably convey to one skilled in the relevant art that Applicant had possession of the concept directed to the incorporation of (i) “about 0.2% w/w methyl paraben” in the topical dapsone composition, or (ii) “about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurine copolymer” (claim 12).
Accordingly, the claim is considered to lack sufficient written description and is properly rejected under 35 U.S.C. §112(a) (pre-AIA  first paragraph).

The addition of new matter into claim 12 that is unsupported by the as-filed specification in the instant application renders the benefit of claim 12 to any earlier-filed application now moot, as the new matter present in claim 12 is also not adequately supported by any one or more of the earlier filed U.S. Patent Application Nos. 15/698,402 (filed September 7, 2017), 15/376,345 (filed December 12, 2016), 14/885,805 (filed October 16, 2015), or 14/082,955 (filed November 18, 2013), or U.S. Provisional Patent Application Nos. 61/770,768 (filed February 28, 2013) or 61/728,403 (filed November 20, 2012). Accordingly, as a result of the new matter presented in instant claim 12, such claim is entitled only the effective filing date of the instant application, which is April 30, 2018.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, Applicant recites “about 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurine copolymer”, which renders the claim indefinite because the term “acrylamide/sodium acryloyldimethyl taurine copolymer” does not appear to be an explicitly recognized term of art. It is unclear if Applicant intends to claim “acrylamide/sodium acryloyldimethyl taurate copolymer”, or some other unidentified polymer. Clarification is required. 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected.
For the purposes of examination, Applicant’s claim 12 will be interpreted as providing for “acrylamide/sodium acryloyldimethyl taurate copolymer” as the polymeric viscosity builder. 

Claim Rejections - 35 USC § 102 (New Grounds of Rejection)
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Warner et al. (U.S. Patent Application Publication No. 2014/0142184 A1; 2014).
Warner et al. exemplifies a topical composition of 7.5% w/w dapsone, 30% w/w DGME, 4% w/w acrylamide/sodium acryloyldimethyl taurate copolymer based thickener, 0.2% w/w methyl paraben, pH adjusting solution to yield a pH of 5.5-7, and purified water (Table 1, p.6). 
Therefore, instant claim 12 is properly anticipated under AIA  35 U.S.C. §102(a)(1).

Double Patenting (New Grounds of Rejection)
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

4.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 13 and 20 of U.S. Patent Application No. 15/343,978 in view of Garrett (WO 2009/108147 A1; 2009).
‘978 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl 
‘978 further recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, 4% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and methylparaben, for use in a method of treating hyperpigmentation when administered to a subject in need thereof (claim 20).
Note that the '978 compositions contain dapsone as the single active agent, which meets Applicant's claimed requirement of instant claim 12 that "dapsone is the sole active agent for the treatment of acne in the composition".
‘978 differs from the instant claims only insofar as it does not explicitly teach the incorporation of “about 0.2% w/w methyl paraben”, or that the topical composition further comprises water (claim 12). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 980; about 25% w/w DGME; about 0.2% w/w methyl paraben; about 0.2% w/w sodium hydroxide; and about 68.75% w/w purified water (p.20, l.6-9). Garrett teaches that the topically applied dapsone 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘978 composition in an amount of about 0.2% w/w because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have also had a reasonable expectation of success in formulating the ‘978 topical dapsone composition to further incorporate water because Garrett teaches water-based topical formulations of dapsone with DGME and polymeric thickener. The skilled artisan would have found it prima facie obvious to incorporate water into the ‘978 topical dapsone composition because Garrett teaches the integral use of water as an organic solvent to form a homogenous dispersion in the process of formulating a gelled dapsone formulation for topical application. 
This is a provisional nonstatutory double patenting rejection.

5.	Claim 12 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-9 and 14 of U.S. Patent Application No. 15/984,657 in view of Pickert et al. (“An Evaluation of Dapsone Gel 5% in the Treatment of Acne Vulgaris”, Expert Opin Pharmacother, 2009; 10(9):1515-1521) and Garrett (WO 2009/108147 A1; 2009).
‘657 recites a topical pharmaceutical composition comprising 7-10% w/w dapsone, 0.1%-0.3% w/w adapalene, about 30% w/w to about 40% w/w DGME, about 2% w/w to about 6% w/w of a polymeric 
‘657 further recites a topical pharmaceutical composition comprising 7-10% w/w dapsone, 0.1-0.3% w/w adapalene, about 30% w/w to about 40% w/w DGME, about 2% to about 6% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and water, for use in a method of treating acne vulgaris when administered to a patient in need thereof (copending claim 9). ‘657 further limits the amount of the polymeric viscosity builder to about 4% w/w (copending claim 14). 
‘657 differs from the instant claim only insofar as it does not explicitly teach (i) the exclusion of adapalene from the topical dapsone composition as another agent for the treatment of acne (claim 12), or (ii) the incorporation of “about 0.2% w/w methyl paraben” (claim 12). 
Pickert et al. teaches that topical dapsone gel is effective as monotherapy for mild to moderate acne and that topical dapsone is also effective in combination with other topical agents, such as retinoids or antibiotics, for the treatment of moderate to severe acne (Section 6, “Expert Opinion”, p.1519).
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in modifying the topical dapsone formulation of the '657 claims to eliminate adapalene because Pickert et al. teaches that monotherapy with topical dapsone was known to be effective for the treatment of mild to moderate inflammatory acne. The skilled artisan would have been motivated to modify the '657 formulation to remove the adapalene component to formulate a topical dapsone preparation suitable for the treatment of mild to moderate inflammatory acne and further in view of the generally accepted practice in the medical arts of administering the fewest number of active agents necessary to provide the desirable therapeutic effect. It would, therefore, have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the formulation of the '657 claims to contain only dapsone as the sole acne-treating agent.
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘657 composition as modified by Pickert et al. because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
In claim 12, Applicant requires 7.5% w/w dapsone and about 30% w/w DGME.
‘657 recites a topical dapsone formulation comprising 7-10% w/w dapsone and about 30-40% w/w DGME, which clearly provides for the specific quantities of 7.5% w/w dapsone and about 30% w/w DGME of instant claim 12. As stated in MPEP §2144.05(I), "In the case where the claimed ranges prima facie case of obviousness exists” (quoting In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)).
This is a provisional nonstatutory double patenting rejection.

6.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 9,161,926 B2 in view of Garrett (WO 2009/108147 A1; 2009).
‘926 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30-40% w/w DGME and about 2-6% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer and water, wherein the composition does not comprise adapalene (patent claim 1). '926 further specifies that the amount of DGME is about 30% w/w (patent claim 2), the amount of the polymeric viscosity builder is about 4% w/w (patent claim 3) or that the composition further comprises methyl paraben (patent claim 4). 
‘926 further recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, about 4% w/w of a polymeric viscosity builder consisting of acrylamide/sodium acryloyldimethyl taurate copolymer, and water, wherein the composition does not comprise adapalene (patent claim 5). ‘926 also recites that the composition further comprises methyl paraben (patent claim 6). 
Note that the '926 compositions contain dapsone as the single active agent and specifically exclude the presence of adapalene from the formulation, which meets Applicant's claimed requirement of instant claim 12 that "dapsone is the sole active agent for the treatment of acne in the composition".
‘926 differs from the instant claim only insofar as it does not explicitly teach the incorporation of “about 0.2% w/w methyl paraben” (claim 12). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘926 composition because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
This is a non-provisional nonstatutory double patenting rejection.

7.	Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 9,517,219 B2 in view of Garrett (WO 2009/108147 A1; 2009).
‘219 recites a topical pharmaceutical composition comprising about 7.5% w/w dapsone, about 30-40% w/w DGME, about 2-6% w/w of a polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and water, wherein the composition does not comprise adapalene, for use in a method for treating acne vulgaris or rosacea by administering the composition to a subject in 
'219 further recites a narrower embodiment of the topical composition comprising about 7.5% w/w dapsone, about 30% w/w DGME, about 4% w/w polymeric viscosity builder comprising acrylamide/sodium acryloyldimethyl taurate copolymer, and water, wherein the composition does not comprise adapalene (patent claims 6, 8), and further wherein the composition may also comprise methyl paraben (patent claim 7), for use in a method for treating acne vulgaris or rosacea by administering the composition to a subject in need of such treatment.
Although the ‘219 patent claims are directed to methods of use, the claims clearly provide for a topical pharmaceutical composition relevant to that instantly claimed, as the skilled artisan practicing the methods of the ‘219 claims must necessarily be in possession of the topical composition per se.
‘219 differs from the instant claim only insofar as it does not explicitly teach the incorporation of “about 0.2% w/w methyl paraben” (claim 12). 
Garrett teaches dapsone compositions with a pharmaceutically acceptable carrier for topical delivery of dapsone (p.12, l.1-2). Garrett teaches that the topical composition preferably includes a thickening agent or thickener as part of the carrier, such as, e.g., polymeric thickeners, to increase viscosity, stability and improve suspending capability when added to a mixture (p.13, l.22-29). Garrett discloses polymeric thickeners that may be employed in the composition, such as the gelling agent CARBOPOL, a cross-linked acrylic acid polymer (also known as carbomer), and further teaches that the thickener generally comprises between about 0.2-4% w/w of the composition (p.15, l.5-19). Garrett additionally teaches that the topical composition includes an organic solvent system, preferably DGME (p.13, l.30-p.14, l.2), which is generally incorporated in an amount of about 25-35% w/w of the composition (p.17, l.4-12). Garrett teaches that the topical composition also preferably contains a preservative to prevent or diminish microorganism growth, such as methyl paraben (p.17, l.14-21). Garrett further discloses that the topical composition comprises between 0.5-10% w/w dapsone (p.19, l.24-25). Garrett teaches a preferred composition comprising about 5% w/w dapsone; about 0.85% w/w carbomer 
A person of ordinary skill in the art before the effective filing date of the claimed invention would have had a reasonable expectation of success in incorporating methyl paraben into the ‘219 composition because Garrett teaches that topical dapsone compositions of 0.5-10% w/w dapsone with DGME organic solvent and a polymeric thickener were advantageously formulated with methyl paraben as a preservative. The skilled artisan would have found it prima facie obvious to incorporate 0.2% w/w methyl paraben as the preservative of the topical dapsone formulation because Garrett clearly exemplifies the use of 0.2% w/w methyl paraben in a topical dapsone composition with DGME and polymeric thickener for the purpose of preventing or diminishing microorganism growth in the topical formulation. 
This is a non-provisional nonstatutory double patenting rejection.

Response to Applicant’s Arguments
In reply, Applicant states that claim 12 is amended “to include the limitations” of claim 13 and that the remaining claims subject to rejection have been cancelled (Reply, p.3). 
Applicant’s remarks and amendments have been fully and carefully considered, and the previously applied rejections have each been withdrawn in view of the amendments. Upon further reconsideration of the claimed subject matter in view of the prior art, however, new grounds for rejection are set forth infra.
For these reasons supra, rejection of claim 12 is proper. 

Conclusion
Rejection of claim 12 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for 
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
February 13, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant should note that this term was introduced into the claim listing of October 15, 2019, and should further note that the claim in the October 15, 2019 listing was not amended in accordance with 37 C.F.R. §1.121(c), which requires that each claim be set forth with the appropriate status identifier and properly indicate any changes that have been made to the claim relative to the immediate prior version of the claims. As the immediate prior version of the claims filed December 31, 2018 recited this polymeric viscosity builder as “acrylamide/sodium acryloyldimethyl taurate copolymer”, Applicant’s presentation in the October 15, 2019 claim listing changing this to “acrylamide/sodium acryloyldimethyl taurine copolymer” is considered amended relative to the immediate prior version of the claims. Such amendment has also been propagated in subsequently filed claim listings. As such newly amended limitation is not supported by the originally filed disclosure, it is considered new matter herein.